DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim 9 is objected to because of the following informalities:  “indicative a cruise operation” in line 5 should be amended to “indicative of a cruise operation”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric propulsion engine being operative to withdraw into an aircraft fuselage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, the claim fails to comply with the written description requirement because there is no description of the recharge request being generated in response to retaining a sufficient energy in the batteries to propel the aircraft to a landing.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 9, 11, 15-17, 18-19 are rejected under 35 USC 102(a)(2) as being anticipated by US Patent Application Number 2021/0323425 by Minshull.  

Regarding claim 1, Minshull discloses an aircraft comprising:
An electric propulsion engine (electric motor 16);
A combustion turbine engine (thermal combustion engine 14);
A flight controller (controller 24) for generating a first control signal indicative of a thrust request and a second control signal indicative of a recharge request (paragraph 54 discloses “the division of power flow between the thermal section 32 and electric section 34 can be selected through the system 30 design and can be adjusted during operation using the controller 24” and paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16, the electric section 34 may be switched to a second regenerative mode of operation”); and
An aircraft propulsion controller operative to engage the electric propulsion engine and the combustion turbine engine in response to the first control signal (paragraph 52 discloses “The output from the power converter 18 may be controlled by the controller 24 such that the electrical motor 16 drives the mechanical output as required by the system 30”) and disengage the electric propulsion engine in response to the second control signal (paragraph 59 discloses “Switching to the generative mode may occur automatically as a consequence of a reduced thrust requirement or due to other inputs to the system 30 (e.g., pilot input)”). 

Regarding claims 3 (dependent on claim 1), 11 (dependent on claim 9), 19 (dependent on claim 18), Minshull discloses a battery and an electric generator driven by the combustion turbine engine and wherein the electric generator is operative to provide an electric voltage to the electric battery in response to the second control signal.  Paragraph 64 discloses “The additional power generated may be used to charge the energy storage system 20” and paragraph 52 discloses the energy storage system 20 being a battery.

Regarding claims 6 (dependent on claim 1), 15 (dependent on claim 9), Minshull discloses the flight controller is an aircraft throttle control (see description of controller 24 and thermal combustion engine 14 in paragraph 51).  

Regarding claims 7 (dependent on claim 1), 16 (dependent on claim 9), Minshull discloses the aircraft propulsion controller being further operative for reducing a thrust of the combustion turbine engine in response to the second control signal.  Paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16 (i.e. the thermal combustion engine 14 alone can provide sufficient thrust), the electric section 34 may be switched to a second regenerative mode of operation”.  

Regarding claim 9, Minshull discloses a method comprising:
Receiving, via an input, a first control signal indicative of a climb operation (paragraph 63 discloses “The optimum power output P2 may be determined or scheduled in relation to different operating conditions, wherein the operating conditions includes operation state of the aircraft, e.g., as set by pilot (take-off, climb, cruise etc.”);
Engaging a combustion turbine engine in response to the control signal, engaging an electric propulsion engine in response to the control signal (paragraph 45 disclose “the thermal engine 14 may be sized for optimal fuel efficiency during cruise with the necessary extra power during take-off and climb provided by the electric motor 16”);
Receiving, via the input, a second control signal indicative of a cruise operation, and disengaging the electric propulsion engine in response to the second control signal (paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16, the electric section 34 may be switched to a second regenerative mode of operation”).

Regarding claim 17 (dependent on claim 9), Minshull discloses the first control signal and the second control signal are generated by an aircraft propulsion controller.  Paragraph 52 discloses “The output from the power converter 18 may be controlled by the controller 24 such that the electrical motor 16 drives the mechanical output as required by the system 30”.  

Regarding claim 18, Minshull discloses an aircraft comprising:
An electric propulsion engine (electric motor 16);
A combustion turbine engine (thermal combustion engine 14);
A flight controller (controller 24) for generating a first control signal indicative of a climb request and a second control signal indicative of a cruise request (paragraph 45 discloses “the thermal engine 14 may be sized for optimal fuel efficiency during cruise with the necessary extra power during take-off and climb provided by the electric motor 16”); and
An aircraft propulsion controller operative to engage the electric propulsion engine and the combustion turbine engine in response to the first control signal (paragraph 52 discloses “The output from the power converter 18 may be controlled by the controller 24 such that the electrical motor 16 drives the mechanical output as required by the system 30”) and disengage the electric propulsion engine in response to the second control signal (paragraph 59 discloses “Switching to the generative mode may occur automatically as a consequence of a reduced thrust requirement or due to other inputs to the system 30 (e.g., pilot input)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2021/0323425 by Minshull in view of US Patent Number 4,130,258 to Fox.

Regarding claims 2 (dependent on claim 1), 10 (dependent on claim 9), Minshull does not disclose the electric propulsion engine being operative to withdraw into an aircraft fuselage in response to the second control signal.  However, this limitation is taught by Fox.  Fox discloses an aircraft with an auxiliary propulsion unit 18 that retracts when not in use.  It would be obvious to a person having ordinary skill in the art to modify Minshull using the teachings from Fox in order to allow the electric motor to provide auxiliary thrust in ways that are not constrained by the primary propulsor.

Claims 4-5, 8, 12-14, and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2021/0323425 by Minshull.

Regarding claims 4 (dependent on claim 1), 12 (dependent on claim 9), 20 (dependent on claim 18), Minshull does not explicitly disclose the flight controller is operative to generate a third control signal indicative of a descent request and wherein the electric propulsion engine is engaged in a regenerative mode to charge a battery in response to the third control signal.  However, paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16, the electric section 34 may be switched to a second regenerative mode of operation”.  Descent is a period where less thrust is required, and thus it would be obvious to a person having ordinary skill in the art to modify Minshull to cause the system to go into regenerative mode during descent.  

Regarding claims 5 (dependent on claim 1), 13 (dependent on claim 9)¸ Minshull does not explicitly disclose a sensor for detecting a loss of thrust of the combustion turbine engine and wherein the aircraft propulsion controller is further operative for engaging the electric propulsion engine in response to the detection of the loss of thrust.  However, paragraph 66 discloses “This may also provide additional reserve power for use in emergency conditions”.  It would be obvious to a person having ordinary skill in the art that loss of thrust in the primary engine is an emergency condition, and thus it would be obvious to modify Minshull to provide additional reserve power in such a situation.

Regarding claim 8 (dependent on claim 1), Minshull, as best understood, does not disclose the recharge request is generated in response to retaining a sufficient energy in the batteries to propel the aircraft to a landing.  However, paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16, the electric section 34 may be switched to a second regenerative mode of operation”.  Landing is a period where less thrust is required, and thus it would be obvious to a person having ordinary skill in the art to modify Minshull to cause the system to go into regenerative mode during landing.  

Regarding claim 14 (dependent on claim 9), Minshull does not disclose the electric propulsion engine includes more than one electric propulsion engine.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional electric motors in order to provide additional auxiliary thrust, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642